Citation Nr: 1046562	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  04-42 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
claimed as shortness of breath.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1964 to 
October 1966, and for an additional 1 year, 4 months, and 17 
days.

This appeal comes to the Board of Veterans' Appeals (Board) from 
a March 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which, inter alia, denied the Veteran's September 2003 claim for 
service connection for shortness of breath.

In June 2006, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge at the RO (Central Office 
hearing).  A copy of this transcript is associated with the 
record.

The case was last before the Board in August 2009.  At that time, 
the Board, inter alia, remanded the issue on appeal to the RO for 
additional development.  The case has been returned to the Board 
for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Additional development is needed prior to further consideration 
of the Veteran's claim for service connection for a respiratory 
disorder, claimed as shortness of breath.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 
512 (2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

A new VA examination is required for three reasons.  First, a VA 
clinician diagnosed the Veteran with obstructive ventilator 
dysfunction (OVD) in February 2010, after the January 2010 VA 
examiner had found no diagnosis to explain his respiratory 
symptoms.

Additionally, the VA examiner did not locate computed tomography 
(CT) scans of the Veteran's chest which were conducted by private 
physicians in March 2008 and September 2009.  These records are 
relevant because the March 2008 report included a diagnosis of 
pleuroparenchymal scarring or parenchymal lesions in the lingula, 
and the September 2009 report included a diagnosis of atelectasis 
(the collapse of part or all of a lung) or scarring in the 
lingula of the left upper lobe.

Similarly, the examiner did not discuss the July 2008 VA 
clinician's diagnosis of small airway disease.  The Board notes 
that all of these diagnoses were made during the pendency of the 
claim, which the Veteran raised in September 2003.

It is well established that a VA examiner need not discuss 
individual pieces of evidence with the same precision required of 
the Board.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. 
Brown, 6 Vet. App. 405, 407-408 (1994); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  However, the Board finds that the 
aforementioned diagnoses are of sufficient importance to warrant 
their review by the examiner, especially in light of the 
examiner's conclusion that "the Veteran does not have a 
diagnosis to explain his [respiratory] condition."  Once VA 
decides to provide a medical opinion, the opinion must (1) be 
based upon consideration of the Veteran's prior medical history, 
(2) describe the disability in sufficient detail so that the 
Board's "evaluation of the claimed disability will be a fully 
informed one," Ardison v. Brown, 6 Vet. App. 405, 407 (1994) 
(quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)), and 
(3) "support its conclusions with an analysis that the Board can 
consider and weigh against contrary opinions."  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).

Second, the Veteran's representative asserted in November 2010 
that his January 2010 examination was not conducted during an 
active phase of his respiratory disorder, and that the Veteran 
should be afforded the opportunity to be rescheduled for an 
examination during an active phase.  Ardison v. Brown, 6 Vet. 
App. 405 (1994).

On remand, the Agency of Original Jurisdiction (AOJ) should 
communicate with the Veteran in order to ascertain a time when a 
new examination could be scheduled during an active phase of his 
claimed respiratory disorder.

Third, the January 2010 VA examiner did not discuss the instances 
of the Veteran's complaints of chest pain during active duty, 
including an April 18, 1966 service treatment record which noted 
"discomfort R[ight side of the] chest upon breathing."  Other 
records of chest pain during service are dated May 14, 1966; June 
7, 1966; and June 14, 1966.

Likewise, the January 2010 VA examiner did not provide 
consideration of whether any preexisting respiratory disorder may 
have been aggravated by his service.  This is relevant because an 
in-service clinician noted in the Veteran's August 1964 Report of 
Medical History that the Veteran had mumps and whooping cough in 
childhood, and chronic and frequent colds.

On remand, the Veteran should be scheduled for an examination of 
his claimed respiratory disorder.  The examiner should review the 
Veteran's claims file, and note this review in the report.  The 
examiner should also review the summary of the Veteran's in-
service and post-service diagnoses provided above.  The examiner 
should provide an opinion as to whether it is at least as likely 
as not that any respiratory disorder which the examiner diagnoses 
was caused or aggravated by his time in service.  The examiner 
should provide a rationale for all opinion(s) expressed.  If the 
examiner is unable to provide an opinion, he or she should state 
the reason(s) why.

The examiner should be aware that there is sufficient evidence of 
record to demonstrate that the Veteran was exposed to asbestos 
during his service.  This evidence includes a May 2002 document 
explaining that it is "Highly Probable" that a Veteran who 
served as a Fireman in the Navy (not to be confused with a 
firefighter) was exposed to asbestos during service, and a 
service personnel record demonstrating that the Veteran served as 
a Fireman in the Navy from November 16, 1964 to November 16, 
1965.

Additionally, for the Veteran's (1) March 2008 diagnosis of 
pleuroparenchymal scarring or parenchymal lesions in the lingula, 
(2) July 2008 diagnosis of small airway disease, (3) September 
2009 diagnosis of atelectasis or scarring in the lingula of the 
left upper lobe, and (4) February 2010 diagnosis of obstructive 
ventilator dysfunction, the VA examiner should provide opinions 
as to whether it is at least as likely as not that each of those 
respiratory disorders was caused or aggravated by his time in 
service.  Alternatively, if the examiner believes any of those 
diagnoses to have been in error, he should clearly state that 
opinion in his report.  The examiner should provide a rationale 
for all opinion(s) expressed.  If the examiner is unable to 
provide an opinion, he should state the reason(s) why.

Because the clinician administering the August 1964 Report of 
Medical Examination found that the Veteran's lungs and chest were 
normal on clinical evaluation, the Veteran's claimed respiratory 
disorder cannot be said to have been noted at entry to service, 
even though he recorded the Veteran's history of the preservice 
existence of a whooping cough and chronic and frequent colds at 
the time of the examination.  38 C.F.R. § 3.304(b).  
Consequently, on remand, the examiner should opine as to whether 
there is clear and unmistakable (obvious or manifest) evidence 
demonstrating that the Veteran's respiratory disorder existed 
prior to service, and whether there is clear and unmistakable 
evidence demonstrating that his pre-service respiratory disorder 
was not aggravated by his military service.

Additionally, on remand, the examiner should opine as to whether 
there was an increase in the Veteran's respiratory disorder 
during service.  38 C.F.R. § 3.306.  If the examiner finds that 
there was an increase in the Veteran's respiratory disorder 
during service, then he should opine as to whether there is clear 
and unmistakable (obvious or manifest) evidence demonstrating 
that the increase in disability was due to the natural progress 
of the disease.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to ascertain 
a time when a new examination could be 
scheduled during an active phase of his 
claimed respiratory disorder.

2.  After completion of the above, schedule 
the Veteran for a VA examination, by a 
respiratory specialist, of his claimed 
respiratory disorder during an active phase.  
All indicated tests and studies should be 
undertaken.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's 
pertinent medical history.  The examiner must 
indicate whether such review was 
accomplished.  The examiner should also 
review the summary of the Veteran's in-
service and post-service diagnoses provided 
above.

The examiner should be aware that there is 
sufficient evidence of record to demonstrate 
that the Veteran was exposed to asbestos 
during his service.

The VA examiner should provide opinions in 
response to the following questions.  The 
examiner should provide a rationale for 
all opinions.  If the examiner is unable 
to provide an opinion, he should state 
the reason(s) why.

a.  Is it at least as likely as not (meaning, 
a probability of 50 percent or greater) that 
any respiratory disorder diagnosed by the 
examiner was caused or aggravated by the 
Veteran's time in service?

b.  Is it at least as likely as not that the 
Veteran's pleuroparenchymal scarring or 
parenchymal lesions in the lingual, diagnosed 
by a private physician after a CT scan in 
March 2008, was caused or aggravated by his 
time in service?  

c.  Is it at least as likely as not that the 
Veteran's small airway disease, diagnosed by 
a VA physician in July 2008, was caused or 
aggravated by his time in service?  

d.  Is it at least as likely as not that the 
Veteran's atelectasis or scarring in the 
lingula of the left upper lobe, diagnosed by 
a private physician after a CT scan in 
September 2009, was caused or aggravated by 
his time in service?  

e.  Is it at least as likely as not that the 
Veteran's obstructive ventilator dysfunction, 
diagnosed by a VA physician in February 2010, 
was caused or aggravated by his time in 
service?  

f.  Is there clear and unmistakable (obvious 
or manifest) evidence demonstrating that the 
Veteran's respiratory disorder(s) existed 
prior to service?  If so, is there clear and 
unmistakable evidence demonstrating that his 
pre-service respiratory disorder(s) were not 
aggravated by his military service?

g.  Was there an increase in the Veteran's 
respiratory disorder(s) during service?  If 
so, is there clear and unmistakable (obvious 
or manifest) evidence demonstrating that the 
increase in disability during service was due 
to the natural progress of the disease 
(rather than to his military service)?


3.  After completion of the above, the AOJ 
should readjudicate the claim.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should be 
provided with a supplemental statement of the 
case and afforded an opportunity to respond 
before the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives further 
notice; however, the Veteran is advised that failure to cooperate 
by reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2010).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


